Citation Nr: 1147063	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-007 31	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified during a hearing before the undersigned at the Chicago, Illinois RO.  A transcript of the hearing is of record.

The Board has also added the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the title page because it has assumed jurisdiction over this issue.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, therefore, has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   In this case, the record contains a letter dated in April 2005 from a VA psychologist and a VA psychiatrist that note the Veteran's "longterm job has become increasingly stressful, and he can no longer tolerate levels of interpersonal stress that he once could; we are therefore supporting his decision to retire medically, as are his employers."  The letter further revealed that it is their view that the Veteran was currently severely impaired by PTSD, such that he is no longer able to maintain employment on a consistent basis.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the evidence of record.  As the RO has not considered the issue of TDIU, the Board will assume jurisdiction of it.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for further development of the Veteran's issues on appeal.  

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's reasonably-raised TDIU claim.  See Mahue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  In this regard, the Board notes that the Veteran is currently service-connected for PTSD and residuals of prostate cancer. 

With respect to the Veteran's initial increased rating claim for service-connected PTSD, the Board finds that such claim is inextricably intertwined with the TDIU claim.  Specifically, new information obtained after a VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service-connected PTSD, thereby affecting the adjudication of his claim for an increased rating for PTSD.  Based on the foregoing, adjudication of the PTSD claim must be deferred as the Board is remanding the TDIU claim for further development.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2. Thereafter, schedule the Veteran for a VA genitourinary examination to determine the current severity of the Veteran's service-connected residuals of prostate cancer.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should address any current residuals of prostate cancer.  The examiner should also specifically address whether there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  If examiner finds that there has not been any reoccurrence or metastasis, then he or she should indicate whether his residuals of prostate cancer are manifested by urinary leakage, and, if so, whether he needs to wear absorbent materials and the frequency they must be changed. 

The examiner should also specify whether the disability is manifested by renal dysfunction, and if so, to what extent. 

The examiner should discuss how the Veteran's residuals of prostate cancer affect employment and activities of daily life.  The examiner should set forth all examination findings, together with a complete rationale for the comments and opinions expressed. 

3. After the VA examination for prostate cancer has been prepared and included in the claims file, schedule the Veteran for a VA examination by a psychiatrist to determine the current level of disability caused by his service-connected PTSD and to ascertain whether all service-connected disabilities (physical and psychological) combine to make the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should consider, along with the entire file, the April 2005 letter from a VA psychologist and VA psychiatrist, and should comment on the Veteran's level of occupational impairment caused by PTSD symptoms.  Based on the interview, examination, and review of the claims file (including the recent VA examination for residuals of prostate cancer), the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (PTSD and residuals of prostate cancer), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

4. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim of entitlement to an increased rating for service-connected PTSD should be readjudicated.  The issue of entitlement to a TDIU should also be adjudicated.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


